Citation Nr: 1452751	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  14-10 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Veteran represented by:	Michael J. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from 1983 to 1986 and the United States Marine Corp from 1986 to 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  Although the record was help open for 60 days to allow for the submission of additional evidence, no additional records or correspondence was received from the Veteran or his attorney.  

A claim of entitlement to service connection for a psychiatric disability encompasses all psychiatric disabilities that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In light of the favorable decision to reopen the claim for service connection on appeal, the Board has characterized this claim as encompassing two issues, as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disability to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an unappealed November 2005 rating decision, the RO denied service connection for acquired psychiatric disability essentially because there was no diagnosed psychiatric disability.  

2.  Evidence received since the November 2005 rating decision is new, and relates to an unestablished fact that is necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision, in which the RO denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received and the claim of service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the Board's favorable disposition of the petition to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD; the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

New and Material Evidence

A November 2005 rating decision denied service connection for an acquired psychiatric disability, claimed as depression, anxiety, and obsessive compulsive disorder.  The RO essentially concluded that no evidence of the claimed disability had been shown.  The Veteran was notified of the RO's denial later that same month.  However, no appeal was received from the Veteran.  Therefore, the November 2005 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

 In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2014).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Evidence received since the November 2005 rating decision includes VA treatment records from the North Hampton VA Medical Center from June 2005 to October 2010.  In particular, a VA clinician diagnosed the Veteran with "Posttraumatic stress Disorder by history" in an October 2010 VA treatment note.  In addition, an October 2010 VA psychiatry record diagnosed the Veteran with depression and anxiety.  

Because a confirmed diagnosis of a psychiatric disability was one of the elements not present in the November 2005 rating decision, this evidence new and is material and is sufficient to reopen the previously-denied claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability, to include PTSD is reopened. To that extent only, the appeal is granted.




REMAND

The Veteran contends that he has a current psychiatric disability that was incurred or aggravated as a result of stress he experienced within his duties while working as a medic during active duty in the Army, including ambulance calls and picking up dead bodies.  He has also reported that he was sexually assaulted by other soldiers and that he experienced marital problems (being shot by his wife), which caused him stress during active duty. 

The Veteran's PTSD claim differs from other PTSD claims in that the claimed stressors involve physical and sexual assault.  PTSD claims involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Pertinent provisions of Manual M21-1MR specifically address the types of documentation that may be used to corroborate the occurrence of a stressor where the alleged stressor event is physical or sexual assault.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1MR IV.ii.1.D; see also YR v. West, 11 Vet. App. 393, 399 (1998).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3). 

Additionally, evidence of behavior changes following the claimed assault may indicate the occurrence of an in-service stressor.  Examples of such behavior changes that may constitute credible evidence of a stressor include: a request for a transfer to another military duty assignment; deterioration in work performance, to include changes performance evaluations; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  See also M21-1, Part III, 5.14(d). 

The record shows the Veteran has not been provided with adequate notice of the provisions that apply to cases involving service connection for PTSD to include those claims based on allegations of personal or sexual assault.  The Board points out that in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court clarified that § 3.304(f)(3) provides "unequivocally" that "VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault" without first providing the requisite notice.  Thus, a remand is necessary for the RO to provide the Veteran with a specific development letter addressing the above provision in full.  See Disabled American Veteran s v. Secretary of Veteran s Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

The Veteran's service records are negative for any indication of any sexual assault.  However, cases involving allegations of a personal assault- to include sexual assault-fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. 
§ 3.304, as well as VA's Adjudication Procedure Manual, M21-1, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(3).  See also M21-1, Part III, 5.14(d). 

In addition, 38 C.F.R. § 3.304(f)(3) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.   Given the above evidence, the Board finds that a remand for a VA examination and opinion to determine whether the Veteran's claimed stressor is adequate to support a diagnosis of PTSD, and whether his symptoms are related to that claimed stressor. 

The Board notes that the claims file, including the Virtual VA e-folder, does not contain any treatment records dated after October 2010 or before February 1996.  The Veteran testified in his August 2014 hearing that he was treated at VA soon after his discharge from the military in the 1988 to 1989 period, and before 2012 he was treated at the Boston VA facility and afterwards in a Newington, Connecticut VA facility.  On remand, all outstanding VA medical records should be obtained and associated with the claims file. 
In addition, the Veteran testified in his August 2014 hearing that he has been receiving benefits from the Social Security Administration (SSA) since 1992 for mental illness.  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the Veteran's appeal, on remand, the AOJ must attempt to obtain any relevant SSA records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice of what information and evidence is necessary to substantiate a claim for PTSD based on in-service sexual harassment and personal assault and that such claim may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  A copy of the correspondence should be included in the claims folder for review.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disability, to include PTSD.  After acquiring this information and obtaining any necessary authorization,  attempt to obtain and associate the records of such treatment with the claims file.  

The Board is particularly interested in records from a now shuttered "Elm Crest," Connecticut facility the Veteran testified he received treatment at between 1988 or 1989.  See hearing transcript, p. 15. The Veteran should be advised that he may submit evidence from the facilities he received treatment at including the "Elm Crest" facility.  

3.  Regardless of the Veteran's response, obtain all outstanding VA medical records pertaining to the treatment of a psychiatric disorder.  The Board notes that the Veteran testified in his August 2014 hearing that he was treated at VA soon after his discharge from the military in the 1988 to 1989 period, and before 2012 he was treated at the Boston VA medical center and afterwards in a Newington, Connecticut VA medical center. 

4.  Obtain and associate with the claims file any SSA records for the Veteran, including any decision on a claim for disability benefits and any medical records relied upon to make such a decision.

5.  After completing the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  The claims file must to be made available to the examiner in conjunction with the examination and the examiner should indicate in the report that the file was reviewed.  All indicated tests are to be conducted.

The psychiatric examiner should take a history from the Veteran and review the entire claims file, and render an opinion as to (1) whether the Veteran has a diagnosis of PTSD which meets the DSM-IV criteria and whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor, and (2) for diagnoses other than PTSD, including depression/anxiety, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed psychiatric disorders began during active service or are etiologically related to the Veteran's period of active duty.

In addition, in reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the harassment and/or assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any in-service personal assault described by the Veteran occurred.  If so, then the examiner should make a determination as to whether the Veteran at least as likely as not currently has PTSD as a result of the stressor event. 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

No action is required by the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of the claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


